        Case 1:19-cv-03825-JMF-SN Document 152 Filed 01/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
JASON BOYCE,                                                           :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-3825 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
BRUCE WEBER, et al.,                                                   :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        The parties are ORDERED to appear for a pretrial conference on January 20, 2021 at
4:00 p.m. to discuss the timing and logistics of trial in this matter given the COVID-19
pandemic. The conference will be held remotely by teleconference in accordance with Rule
2(A) of the Court’s Emergency Individual Rules and Practices in Light of COVID-19, available
at https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by
calling the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.)

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall send a joint
email to the Court with a list of counsel who may speak during the teleconference and the
telephone numbers from which counsel expect to join the call. More broadly, counsel should
review and comply with the rules and guidance regarding teleconferences set forth in the Court’s
Emergency Individual Rules and Practices in Light of COVID-19.


        SO ORDERED.

Dated: January 15, 2021                                    __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
